UNITED STATES OF AMERICA,
                                                              Case No. 19C

                                           Plaintiff,
                   vs.
                                                              WDGMENT OF DISMISSAL
 FRANCES MARIE ZARAGOZA ,
     AKA: Francis Maria Zaragoza

                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:

                                                         United States Magistrate Judge
